Citation Nr: 1042544	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  08-00 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and a psychotic disorder.  

2.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Zack Stolz, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from June 1996 to June 
1999. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In August 2010 a Board videoconference hearing was held before 
the undersigned Acting Veterans Law Judge.  The transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Acquired psychiatric disorder

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include depression and a psychotic disorder.  

The evidence shows that the Veteran has been diagnosed with 
multiple psychiatric disabilities, including schizoaffective 
disorder and depression.  In Clemons the United States Court of 
Appeals for Veterans Claims (Court) held that, in determining the 
scope of a claim, the Board must consider the claimant's 
description of the claim; symptoms described; and the information 
submitted or developed in support of the claim.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009).  

In light of the Court's decision in Clemons, the Board has re-
characterized the psychiatric issue on appeal as entitlement to 
service connection for an acquired psychiatric disorder, to 
include depression and a psychotic disorder.  This will provide 
the most favorable review of the Veteran's claim in keeping with 
the Court's holding in Clemons.

Service treatment records (STRs) include a December 1996 report 
of medical history that marked that the Veteran experienced 
depression or excessive worry.  

During an August 2003 compensation and pension (C&P) examination 
for hypertension, the Veteran reported a medical history of 
depression and psychosis.  

VA medical records include a July 2007 note that showed that the 
Veteran reported that he became symptomatic in service when he 
began to hear voices and started talking to himself.  Diagnoses 
include schizoaffective disorder and depression.  

A September 2007 statement from the Veteran's pastor stated that 
the Veteran would come home when on leave and report hearing 
voices and further stated that he would talk to himself.  He also 
reported to the pastor that he was depressed and had feelings of 
deep loneliness.  

During his August 2010 Board hearing, the Veteran testified that 
when he had his depression in service, he talked to the ship's 
chaplain regarding his concerns.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a 
medical examination and/or obtain a medical opinion when there 
is:  (1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a disability); 
(2) evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with service; 
and (4) there is not sufficient medical evidence to make a 
decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The third prong, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded 
a VA examination.  While there are competent reports of 
continuity of symptomatology since service, a VA psychiatric 
examination to address the etiology of any psychiatric condition 
present, to include depression and a psychotic disorder, is 
necessary to make a determination in this case.  38 C.F.R. § 
3.327.  

TDIU

A total disability rating for compensation based upon individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or more 
and there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.34l, 4.16(a).  

When the percentages requirement is met, the central inquiry is 
"whether the veteran's service-connected disabilities alone are 
of sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be 
given to the veteran's education, special training, and previous 
work experience, but not to his age or to the impairment caused 
by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 
1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide 
for a total rating when there is a single disability or a 
combination of disabilities that result in a 100 percent 
schedular evaluation.  Subjective criteria provide for a TDIU 
when, due to service-connected disability, a veteran is unable to 
secure or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional disability 
sufficient to bring the combined evaluation to 70 percent.  
Disabilities arising from a common etiology or single accident 
will be considered one disability for these purposes.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where 
the veteran does not meet the percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially gainful 
employment.  Marginal employment shall not be considered 
substantially gainful employment and shall be deemed to exist 
when the veteran's annual income does not exceed the amount 
established by the Department of Commerce, Bureau of Census, as 
the poverty threshold for one person.  38 C.F.R. § 4.16.

The Veteran has the following service connected disabilities:  
midline L5-S1 disk herniation with radiculopathy of both lower 
extremities rated as 40 percent disabling; and hypertension rated 
as 10 percent disabling.  The combined rating is 50 percent.  See 
38 C.F.R. § 4.25.  

Social Security Administration (SSA) records show that the 
Veteran was determined to be disabled as of April 2009, finding 
the primary diagnosis was schizophrenic, paranoid and other 
functional psychotic disorders and the secondary diagnosis was 
disorders of the back (discogenic and degenerative).  

To date, a VA examination has not been conducted which adequately 
assesses the Veteran's ability to obtain and maintain employment 
as a result of his service-connected disabilities.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

In a May 2010 statement, the Veteran's representative indicated 
that the Veteran has been seeking treatment at the Chattanooga VA 
Outpatient clinic since 1999.  A review of the record indicates 
that the earliest VA medical records contained in the claims file 
date back to September 1999.  Since the claims file is being 
returned it should also be updated to include VA treatment 
records dated from June 1999 to September 1999, and from June 4, 
2010, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action: 

1.  Request VAMC medical records dating 
from June 1999 to September 1999, and 
from June 4, 2010, to the present.  If no 
further treatment records exist, the 
claims file should be documented 
accordingly.

2.  After completion of the above, 
schedule the Veteran for an examination 
with regard to his claim for service 
connection for an acquired psychiatric 
condition, to include depression and 
psychotic disorder.  The claims file 
must be made available to, and reviewed 
by, the examiner, and the examiner must 
note in the report that the claims file 
was reviewed.  If any other psychiatric 
condition is diagnosed, the examination 
should opine as to whether it is at 
least as likely as not (a probability of 
50 percent or greater) that a current 
psychiatric disability is related to 
service.  In that regard, the examiner's 
attention is directed to VA medical 
records indicating diagnoses of 
depression and schizoaffective disorder.  
A complete rationale for the examiner's 
opinions must be provided.  The claims 
file must be made available to, and 
reviewed by, the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  All indicated 
tests must be performed, and all 
findings reported in detail. 

3.  Thereafter, the Veteran should be 
accorded the appropriate examination(s) 
to assess the Veteran's ability/inability 
to work based on his service-connected 
disabilities.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  

The examiner is also requested to 
indicate the impact of the service-
connected disabilities (midline L5-S1 
disk herniation with radiculopathy of 
both lower extremities and hypertension) 
on the Veteran's ability to obtain and 
retain employment.  In that regard, the 
Board notes that the Veteran testified 
that he has a high school education and 
some college education and previously 
worked as a security guard.  The examiner 
is informed that the Veteran's age and 
nonservice-connected disabilities may not 
be considered in connection herewith, 
only the service-connected disabilities 
and their impact on the Veteran's ability 
to obtain and retain substantially 
gainful employment are for consideration.  

The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should provide a complete rationale for 
all conclusions reached.   

4.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


